Cite as 2014 Ark. App. 498

                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                           CV-14-26
                                         No.


                                                   Opinion Delivered September   24, 2014

ROSEANNA FORT                                      APPEAL FROM THE WASHINGTON
                                APPELLANT          COUNTY CIRCUIT COURT
                                                   [No. DR-12-1355]
V.
                                                   HONORABLE CRISTI R. BEAUMONT,
THE ESTATE OF NORMA MILLER,                        JUDGE
DECEASED
                     APPELLEE                      AFFIRMED



                                LARRY D. VAUGHT, Judge

       After appellant Roseanna Fort obtained a $5,044.43 jury verdict in her negligence claim

against appellee, the Estate of Norma Miller, deceased,1 she moved for a new trial. She argued

that pursuant to Arkansas Rule of Civil Procedure 59(a), the verdict was clearly against the

preponderance of the evidence and the jury erred in assessing the amount of her recovery. She

also argued that the trial court erred as a matter of law in amending/modifying the jury’s

verdict. The motion was denied by the Washington County Circuit Court, and Fort appealed.

We affirm.

       The motor-vehicle accident giving rise to this appeal occurred on February 17, 2011.




       1
       The record reflects that Miller passed away just a few days after Fort filed her
complaint. The trial court later entered an order granting Fort’s petition to appoint a special
administrator of Miller’s estate, and the special administrator was served with Fort’s complaint.
For purposes of this opinion, we will refer to the appellee as Miller.
                                   Cite as 2014 Ark. App. 498

Fort was traveling east on Highway 412 in Huntsville, Arkansas, and collided with a vehicle,

driven by Miller, that made a left turn into Fort’s vehicle. Fort filed a complaint against Miller,

alleging negligence and seeking damages for past, present, and future medical expenses; pain and

suffering; and loss of income.2

       At the onset of trial, the court advised the jury that Miller admitted liability and that the

case would be submitted on the issue of damages only. Fort proceeded to testify that

immediately after the collision, her right knee and wrists hurt. She sought medical treatment that

day and was treated for pain in her neck, right wrist, knee, and arm. All tests were normal, and

she was diagnosed with cervical strain, lumbar strain, right-wrist sprain, and a right-knee

contusion and told to follow up with her family physician.

       Fort testified that two weeks later, she sought medical treatment from family-care

physician Dr. Robert Wilson. She complained of right-shoulder pain to Dr. Wilson, and he

suggested that she see an orthopedic specialist. On March 10, 2011, Fort saw orthopedic surgeon

Dr. Terry Sites for right-shoulder pain. According to Fort, she was treated by Dr. Sites on nine

occasions between March 10, 2011, and December 20, 2012, and received testing, injections,

prescription medication, and physical therapy for her shoulder. Although she had episodes of

improvement, Fort stated that she continued to suffer from pain in her shoulder, and ultimately,

Dr. Sites recommended arthroscopic surgery. According to Fort, she declined surgery

twice—once because she wanted to pursue additional conservative treatment and another time




       2
        The loss-of-income claim was later withdrawn by Fort.

                                                 2
                                  Cite as 2014 Ark. App. 498

due to the expense.3 Fort asked the jury for reimbursement for her medical expenses that she

claimed were caused by the accident, which totaled $10,995.92. And because she continued to

suffer from right-shoulder pain, she asked the jury to award her damages for surgery.

       Dr. Sites’s testimony and his medical records reveal that on his first visit with Fort in

March 2011, she complained of pain in her right shoulder and both wrists. He noted that while

her shoulder was tender, she had full range of motion. A right-shoulder x-ray did not reveal

fractures or dislocations but did reveal a type II acromion, a congenital condition unrelated to

the accident. Dr. Sites diagnosed Fort with rotator-cuff tendinopathy with impingement, mild

AC joint sprain and periscapular strain and recommended conservative treatment. Fort returned

to Dr. Sites on May 9, 2011, reporting pain, and he recommended an MRI.

       The MRI was performed July 26, 2011, and the radiologist, Dr. Jennifer Taylor, found

that “a hint of subacromial fluid [was] seen which could be related to tendinosis but a definite

rotator cuff tear is not appreciated.” She also found “mild hypertrophic changes involving the

acromioclavicaular joint causing some mild impingement of the myotendinous junction of the

supraspinatus.” On July 28, 2011, Dr. Sites interpreted the MRI films, finding that there was no

complete tear of the rotator cuff but some evidence of thinning that could represent a partial

tear and/or tendonitis. He also found that there was AC joint arthropathy with inferior spurs

that were causing some impingement on the rotator cuff. He said that he did not know if Fort

had the spurs prior to the accident. Because Fort did not have a complete tear, he recommended

further conservative treatment.


       3
       Evidence introduced at trial established that the estimated cost of arthroscopic surgery
was $34,790.77.

                                               3
                                   Cite as 2014 Ark. App. 498

        Fort returned August 25, 2011, and reported that while she had some pain reaching

backward, her “right shoulder [felt] fantastic following [an] injection and some therapy.” She had

full range of motion and no impingement. However, on October 20, 2011, Fort returned with

complaints of pain. She had full range of motion but positive impingement near the acromion.

Dr. Sites testified that he recommended arthroscopic surgery; however, Fort requested additional

therapy. Dr. Sites testified that Fort returned on November 3, 2011, and December 8, 2011, with

continued complaints of pain, but stated that she was making good progress. On January 19,

2012, Dr. Sites reported that Fort was continuing to experience pain. Because conservative

measures failed, he again recommended arthroscopic surgery. Fort did not schedule it. Dr. Sites

did not see Fort again until December 20, 2012, at which time he noted that Fort was still not

ready for surgery. He denied her request for oxycodone, offering her another cortisone injection

instead, which she declined. He wrote her a prescription for a mild pain pill and told her to

return should she decide to proceed with the arthroscopy. Fort had no more doctor visits.

        Dr. Sites testified that within a reasonable degree of medical certainty Fort’s motor-

vehicle accident caused an injury to her rotator cuff/AC joint, which was responsible for her

pain. He further opined that the recommended arthroscopy was related to the injury she

sustained in the accident. He acknowledged that the radiologist who interpreted the MRI did not

see a rotator-cuff tear. He said that he did not see a tear either, but that she could have a partial

tear or tendonitis, while conceding that tendonitis was a degenerative condition. He also

acknowledged that neither a partial tear nor tendonitis were revealed on the MRI; however, he

said that he does not perform surgery based solely on MRI results—“we treat people, we don’t

treat tests.”

                                                 4
                                     Cite as 2014 Ark. App. 498

          The final witness at trial was Dr. David McAlister, a diagnostic radiologist hired by Miller.

He testified that he did not examine Fort, but he reviewed her medical records. Dr. McAlister

said that he agreed with Dr. Turner’s interpretation of the MRI—there was no full or partially

torn rotator cuff. He opined that Fort’s MRI was a normal for a person her age (fifty five at the

time of trial). He concluded that the MRI did not show any injury of any kind to Fort’s shoulder

as a result of the motor-vehicle accident.

          The jury returned a $5,044.43 verdict for Fort: $3,544.43 for the nature, extent, and

duration of her injury; $1,500 for pain, suffering, and mental anguish in the past, present, and/or

future; and $0 for past and future medical expenses. Fort’s Rule 59(a) motion for new trial was

denied by the trial court. Fort timely appealed.

                                        Ark. R. Civ. P. 59(a)(6)

          When a motion for new trial is made pursuant to Rule 59(a)(6)—that the verdict was

clearly against the preponderance of the evidence—is denied by the trial court, this court will

affirm if there is substantial evidence to support the verdict. Depew v. Jackson, 330 Ark. 733,

735–36, 957 S.W.2d 177, 178 (1997). Substantial evidence is evidence of sufficient force and

character to compel a conclusion one way or the other with reasonable certainty. Id. at 736, 957

S.W.2d at 178. The evidence must force the mind to pass beyond suspicion or conjecture. Id.,

957 S.W.2d at 178. In examining whether substantial evidence exists, the verdict is given “the

benefit of all reasonable inferences permissible in accordance with the proof.” Id., 957 S.W.2d

at 178.




                                                    5
                                   Cite as 2014 Ark. App. 498

       Fort argues that the jury’s verdict is clearly contrary to the preponderance of the evidence

because there is a lack of substantial evidence supporting the zero-damage award for medical

expenses. She contends that liability was admitted and the only evidence regarding causation

showed that her injuries were caused by the accident. Fort cites Dr. Sites’s opinion that her

injuries were caused by the collision. She also contends that there was no evidence that any

preexisting condition, including a type II acromion, could have caused her shoulder injuries.

Finally, she points out that Miller made no attempt to dispute the cause of Fort’s other injuries

to her wrists, knee, and neck.

       For support, Fort cites Machost v. Simkins, 86 Ark. App. 47, 158 S.W.3d 726 (2004).

There, Machost and Simkins were involved in a motor-vehicle accident, Simkins admitted

liability, and the case was tried to the jury on damages. Despite medical bills of $10,000, the jury

returned a verdict of $2,000. Machost moved for new trial, arguing that the jury’s verdict was

clearly against the preponderance of the evidence; the trial court denied the motion. Id. at 52,

158 S.W.3d at 729. On appeal, our court reversed, holding that substantial evidence did not

support the trial court’s denial where there was medical evidence connecting Machost’s injuries

to the accident and Simkins’s attorney conceded on several occasions during trial that Machost’s

medical expenses were reasonable and necessary and that Simkins was responsible for them. Id.

at 56–57, 158 S.W.3d at 732.

       Machost is clearly distinguishable from the case at bar. At no time did Miller concede that

Fort’s medical expenses for her shoulder were reasonable and necessary or that Miller was

responsible for them. To the contrary, these were disputed issues throughout the trial.



                                                 6
                                  Cite as 2014 Ark. App. 498

       The case at bar is more similar to Depew. There, Depew was struck from behind by

Jackson, who admitted liability. The case was submitted to the jury on the issue of damages only,

and Depew presented evidence of medical and surgical bills totaling over $15,000. The jury

returned a $1,600 verdict, and Depew moved for a new trial pursuant to Rule 59(a)(6), arguing

that the verdict was clearly against the preponderance of the evidence; it was deemed denied.

Depew, 330 Ark. at 735, 957 S.W.2d at 178. The supreme court affirmed the trial court’s denial

pursuant to Rule 59(a)(6), holding that substantial evidence supported the jury’s verdict because

there was evidence that the surgery and treatment of Depew’s condition was not proximately

caused by Jackson’s negligence, but was instead due to a preexisting condition. Id. at 739–40, 957

S.W.2d at 180–81. Therefore, the award of only $1,600 was not clearly against the

preponderance of the evidence. Id. at 740, 957 S.W.2d at 181.

       In the instant case, there is some evidence in the record (Fort’s and Dr. Sites’s testimony)

that Fort’s shoulder complaints were caused by the motor-vehicle accident. However, there is

also substantial evidence in the record from which the jury could have concluded that Fort was

not seriously injured in the accident, that her shoulder complaints and medical treatment for

those complaints were not proximately caused by the accident, and/or that the medical

treatment was not reasonable and necessary.

       Fort testified that after the accident no ambulance came to the scene and her airbags did

not deploy. She said that she suffered no cuts or broken bones; the injuries that she reported on

the day of the accident (wrists, neck, and knee) healed; and she did not report any right-shoulder

pain on the day of the accident and did not receive any treatment that day for her shoulder. She



                                                7
                                   Cite as 2014 Ark. App. 498

added that she was able to work in the weeks following the accident, and she did not seek

medical treatment for right-shoulder complaints until two weeks later. Fort did not seek any

medical treatment or fill prescriptions for her shoulder between January 2012 and December

2012. During her last visit with Dr. Sites in December 2012, she declined an injection and she

did not fill the prescription he gave her for a mild pain pill. She did not seek any medical

treatment or fill prescriptions for her shoulder in 2013. She did not schedule shoulder surgery.

       Furthermore, the medical evidence demonstrated that all objective testing, including the

MRI, failed to show an acute injury. Two physicians opined that the MRI did not show a rotator-

cuff tear. Instead, the MRI revealed arthritic spurring that caused impingement on the rotator

cuff, and Dr. Sites could not state that the spurring was caused by the accident. And while he

opined that Fort may have suffered from a partial tear and/or tendonitis, Dr. Sites conceded that

these conditions were not demonstrated on the MRI. Drs. Turner and McAlister opined that

there was no partial tear. Finally, there was evidence of preexisting conditions. Dr. Sites testified

that tendonitis was a degenerative condition and that Fort suffered from a congenital condition,

a type II acromion, which he said could cause impingement.

       Based on this evidence, it was reasonable for the jury to conclude that Fort did not injure

her right shoulder in the accident, that her complaints were due to congenital conditions or

preexisting degenerative conditions, and/or that her medical expenses were not proximately

caused by the accident. The jury did not have to resort to conjecture or speculation to arrive at

its verdict. This is especially true considering that we are to give the verdict “the benefit of all

reasonable inferences permissible in accordance with the proof.” Depew, 330 Ark. at 739–40, 957



                                                 8
                                    Cite as 2014 Ark. App. 498

S.W.2d at 180–81. Because substantial evidence supports the verdict, we cannot say that the trial

court erred in denying Fort’s motion for new trial on the ground that the verdict was clearly

against the preponderance of the evidence.

                                      Ark. R. Civ. P. 59(a)(5)

       Generally, where the primary issue on appeal is the alleged inadequacy of the jury’s award

pursuant to Arkansas Rule Civil Procedure 59(a)(5), this court will affirm the denial of a motion

for new trial absent a clear and manifest abuse of discretion. Depew, 330 Ark. at 740, 957 S.W.2d

at 181. “An important issue is whether a fair-minded jury could have reasonably fixed the award

at the challenged amount.” Id., 957 S.W.2d at 181 (citations omitted). Fort argues that no fair-

minded jury could have found that Fort was injured as a result of the accident, yet award her

nothing in medical expenses. We disagree.

       Throughout the trial, Miller’s theory of the case was that Fort did not suffer injuries to

the extent that she claimed; more specifically, that her shoulder problems (which made up the

bulk of her medical expenses) were not proximately caused by the accident. It is clear that the

jury accepted this theory, and it declined to award Fort damages for her medical bills. As more

fully discussed in the prior point, there was substantial evidence from which a fair-minded jury

could have reached this decision.

       Furthermore, the mere fact that a plaintiff has incurred medical expenses and the

defendant has admitted liability does not automatically translate into a damage award equivalent

to those expenses. Id. at 740, 957 S.W.2d at 181 (citing Kratzke v. Nestle-Beich, Inc., 307 Ark. 158,

817 S.W.2d 889 (1991)). It is entirely possible that the jury, in awarding Fort $5,044.43, believed



                                                 9
                                    Cite as 2014 Ark. App. 498

she suffered some injuries as a result of the accident but not to the extent she claimed at trial.

Based on the foregoing, we cannot say that the trial court clearly and manifestly abused its

discretion in denying Fort’s motion for new trial on the ground that the jury erred in the

assessment of the amount of recovery.

                                Amended/Modified Jury Verdict

       Fort’s final issue on appeal involves findings made by the trial court in its order denying

the motion for new trial. In that order, the trial court stated that

       [a]lthough there was testimony at the trial that the shoulder pain was related to the car
       accident, the jury is not required to believe the testimony. It is the duty of the trier of fact
       to weigh the evidence and assess the credibility of the witness. Here, the jurors awarded
       compensatory damages of $3,544.43—an amount equal to the cost of the plaintiff’s
       medical expenses through March 14, 2011. They clearly concluded that the plaintiff’s
       shoulder injury was unrelated to the accident and declined to compensate the plaintiff
       for treatment to her shoulder.

Fort contends that these findings in the trial court’s order amended/modified the jury verdict,

effectively “reclassifying the jury’s award for nature, extent, and duration of the injury as [an

award] for medical-care damages.” Fort argues that this is error as a matter of law because our

supreme court has clearly expressed its adherence to a “strict and absolute” rule that a jury’s

verdict may not be corrected after the jury has been discharged. Waste Mgmt. of Ark., Inc. v. Roll

Off Serv., Inc., 88 Ark. App. 343, 354, 199 S.W.3d 91, 97–98 (2004).

       We reject Fort’s argument. The trial court did not amend/modify the judgment. The

judgment, which includes the jury verdict as rendered, still stands. The trial court’s findings were

merely its summary of the evidence supporting the jury’s verdict. Further, there is nothing in the

record to indicate that the trial court, Miller, or the jury believed that the jury made a mistake and



                                                 10
                                  Cite as 2014 Ark. App. 498

an amendment was necessary. Only Fort believes the jury made a mistake; however, after the

verdict was read, she did not poll the jury, lodge an objection, or otherwise attempt to correct

the perceived mistake before the jury was discharged.

       Affirmed.

       GRUBER and WHITEAKER, JJ., agree.

       Greg Thurman; and Nick Churchill, for appellant.

       Roy, Lambert, Lovelace, Bingaman & Wood, LLP, by: Jerry L. Lovelace and James H. Bingaman,

for appellee.




                                               11